DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Claim Status
Claims 1-9 and 11-21 are currently pending; claims 1, 9, and 17 have been amended. No new claims were added; and claim 10 was previously cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7; 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US 2013/0034943 A1, hereafter Lochtefeld 943) in view of Balakrishnan et al (US 9,466,690 B1-prior art of record, hereafter Balakrishnan) and Lochtefeld et al (US 2013/0105860 A1, hereafter Lochtefeld 860).
Re claim 1, Lochtefeld 943 discloses in FIG. 4 an apparatus comprising:
a transistor device (FinFET 270; ¶ [0046]) disposed on a surface (upper plane) of a circuit substrate (100; ¶ [0046]), the device (270) comprising a body (110; ¶ [0046]) comprising opposing (left/right) sidewalls (left/right inner vertical planes) defining a width dimension (left-to-right) and a channel material (310; ¶ [0042]) comprising indium (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]), and wherein the channel material (310) is directly on (physically touching) a buffer material (300; ¶ [0042]), and wherein the circuit substrate (100) has an uppermost surface (topmost horizontal plane) below (under vertically) the bottommost surface (lowermost horizontal plane) of a dielectric layer (Si3N4 or SiO2 of 110; ¶ [0046]).

A.	Lochtefeld 943 fails to disclose wherein the channel material (310) comprising a profile at a base thereof, the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile, wherein the profile promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body, wherein the center portion of the profile is within a trench in a dielectric layer, the dielectric layer directly on the surface of the circuit substrate; and the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) an apparatus comprising: a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel material of Lochtefeld 943 where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, wherein the center portion of the profile is within a trench in a dielectric layer (110) in order to minimize height variations of active fin channel materials from device-to-device across a device wafer (Balakrishnan; col. 1, lines 4-31).

B.	Lochtefeld 943 and Balakrishnan fails to disclose the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.

However,
Lochtefeld 860 discloses in FIG. 5B (with references to FIG. 14B) an apparatus comprising: a circuit substrate, the circuit substrate comprising a profile (Si (111) surfaces; ¶¶ [0093] and [0115]), and wherein the profile has a bottommost surface (1412; ¶ [0115]) below a bottommost surface (lowermost horizontal plane) of a dielectric layer (SiN or SiO2 mask 1404; ¶¶ [0015; [0025] and [0112]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lochtefeld 943 and Balakrishnan to include the circuit substrate comprising a profile (Si (111) surfaces), and wherein the profile has a bottommost surface below a bottommost surface (lowermost horizontal plane) of a dielectric layer, as disclosed by Lochtefeld 860, resulting in the buffer material (300) having a bottom profile (111 surfaces) with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile (111 surfaces) has a bottommost surface below a bottommost surface of the dielectric layer in order to isolate and minimize defects of the buffer and channel materials, and leading to flexibility in device trench spacing to prevent shorting between adjacent devices (Lochtefeld 860; ¶ [0093]).

Lastly, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 do not disclose explicitly the profile (triangular facets of the channel 40A of Balakrishnan applied to the layer 310 of Lochtefeld 943) at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (left/right inner vertical planes of 110).

However, it is known in the art that V- or pyramid shaped layers (e.g. layer 40A of Balakrishnan) form with facets adjacent [111] planes (Lochtefeld 860; ¶¶ [0093] and [0115]), where both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the modified upper and/or lower facets of layers of 300/310 of Lochtefeld 943, and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls.
And, since the structure of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls would be expected (see MPEP§ 2112.01).

   Re claims 2 and 3, Lochtefeld 943 discloses the apparatus of claim 1, wherein the channel material (310) is a Group III to Group V compound material (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]); and wherein the channel material (310) comprises indium-gallium-arsenide (InGaAs; ¶ [0042]).

Re claim 4, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses the apparatus of claim 1, wherein the buffer material (300) comprises a facet (as disclosed by Lochtefeld 860) at an interface (boundary) with the channel material (310) that (the facet) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (of 110) as discussed above for claim 1.

Re claim 5, Lochtefeld 943 discloses the apparatus of claim 4, wherein the buffer material (300) comprises germanium or a Group III to Group V compound material (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]); that is different than the channel material (¶ [0042]).

Re claims 6; and 15, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 disclose the apparatus of claim 4; and claim 9, wherein the facet comprises an inverse {111} (upside-down V or pyramid) that promotes atom diffusivity changes in the channel material in a direction away from the sidewalls as discussed above for claim 1.
Re claim 7, Lochtefeld 943 discloses the apparatus of claim 1, further comprising a gate stack (210; ¶ [0040]) on the channel material (310), the gate stack (210) comprising a gate electrode (230; ¶ [0040]) and a gate dielectric material (220; ¶ [0040]) wherein the gate dielectric material (220) is disposed between the channel material (310) and the gate electrode (230).

Re claim 9, Lochtefeld 943 discloses in FIGS. 3-4 a method comprising:
forming a transistor device body (FinFET 270; ¶ [0046]) on a circuit substrate (100; ¶ [0046]), the transistor device body (270) comprising opposing sidewalls (110; ¶ [0046]) comprising opposing (left/right) sidewalls (left/right inner vertical planes) and comprising a buffer material (300; ¶ [0042]) and a channel material (310; ¶ [0042]) on the buffer material (300), the channel material (310) comprising indium (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]), a dielectric layer (Si3N4 or SiO2 of 110; ¶ [0046]) directly on (physically touching) the circuit substrate (100), and wherein the circuit substrate (100) has an uppermost surface (topmost horizontal plane) below (under vertically) the bottommost surface (lowermost horizontal plane) of the dielectric layer (of 110); and forming a gate stack (210; ¶ [0040]) on the channel material (310).

A.	Lochtefeld 943 fails to disclose the channel material (310) comprising a profile at a base thereof, the profile having a center portion closer to the circuit substrate (100) than sidewalls of the profile, and the buffer material (300) comprises a facet that promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body, wherein the center portion of the profile is within a trench in a dielectric layer (110); and the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer (of 110).

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) a method comprising: forming a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel material of Lochtefeld 943 where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, wherein the center portion of the profile is within a trench in a dielectric layer (110) in order to minimize height variations of active fin channel materials from device-to-device across a device wafer (Balakrishnan; col. 1, lines 4-31).

B.	Lochtefeld 943 and Balakrishnan fails to disclose the buffer material (300) comprises a facet that promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body; and the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer (of 110).

However,
Lochtefeld 860 discloses in FIG. 5B (with references to FIG. 14B) a method comprising: forming a circuit substrate, the circuit substrate comprising a profile (Si (111) surfaces; ¶¶ [0093] and [0115]), and wherein the profile has a bottommost surface (1412; ¶ [0115]) below a bottommost surface (lowermost horizontal plane) of a dielectric layer (SiN or SiO2 mask 1404; ¶¶ [0015; [0025] and [0112]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lochtefeld 943 and Balakrishnan to include forming the circuit substrate comprising a profile (Si (111) surfaces), and wherein the profile has a bottommost surface below a bottommost surface (lowermost horizontal plane) of a dielectric layer, as disclosed by Lochtefeld 860, resulting in the buffer material (300) having a bottom profile (111 surfaces) with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile (111 surfaces) has a bottommost surface below a bottommost surface of the dielectric layer in order to isolate and minimize defects of the buffer and channel materials, and leading to flexibility in device trench spacing to prevent shorting between adjacent devices (Lochtefeld 860; ¶ [0093]).

Lastly, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 do not disclose explicitly the facet (111 surfaces of modified buffer 300 of Lochtefeld 943) promotes indium atom diffusivity changes in the channel material (modified 310 of Lochtefeld 943) in a direction away from the sidewalls (left/right inner vertical planes) of the body (110).

However, it is known in the art that V- or pyramid shaped layers (e.g. layer 40A of Balakrishnan) form with facets adjacent [111] planes (Lochtefeld 860; ¶¶ [0093] and [0115]), where both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the modified upper and/or lower facets of layers of 300/310 of Lochtefeld 943, and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body.
And, since the structure of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body would be expected (see MPEP§ 2112.01).

Re claim 12, Lochtefeld 943 disclose the method of claim 9, wherein prior to forming the gate stack (210), the method comprises recessing (etching; ¶¶ [0046]-[0047]) the dielectric layer (110) to expose opposing sidewalls (left/right outer vertical planes) of the channel material (310).

   Re claims 13 and 14, Lochtefeld 943 discloses the apparatus of claim 1, wherein the channel material (310) is a Group III to Group V compound material (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]); and wherein the channel material (310) comprises indium-gallium-arsenide (InGaAs; ¶ [0042]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld 943 and Balakrishnan and Lochtefeld 860 as applied to claim 7 above, and further in view of DEWEY et al (US 2014/0084387 A1-prior art of record, hereafter Dewey).
Re claim 8, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses the apparatus of claim 7,
But, fails to disclose wherein the gate stack (210 of Lochtefeld 943) surrounds a channel material (16) in a Gate All Around (GAA) architecture.
However, Dewey discloses in FIG. 1A an apparatus comprising: a gate stack structure, wherein the gate stack (electrode 120/dielectric 130; ¶ [0022]) surrounds the channel material (III-V material 107; ¶ [0021]) in a Gate All Around (GAA) architecture (¶ [0018]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 such that the gate stack surrounds the channel material (16) in a Gate All Around (GAA) architecture as disclosed by Dewey to form thinner devices with prevents undesirable oxidation of device regions (Dewey; ¶ [0018] and [0022]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld 943 and Balakrishnan and Lochtefeld 860 as applied to claim 9 above, and further in view of Waldron et al (US 2015/0279947 A1-prior art of record, hereafter Waldron).
Re claim 11, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses the method of claim 9.
But, fail to disclose wherein prior to forming the channel material, etching the buffer material to form the facet.
However,
Waldron discloses in FIGS. 1-10 a method comprising: prior to forming a channel material, etching (thermally; ¶ [0069]) buffer material (2nd semiconductor material 104; [0058]-0059]) to form a facet (¶ [0069]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 to include etching the buffer material to form the facet prior to forming the channel material as disclosed by Waldron as an alternative to the formation of the facets during growth of the buffer material as disclosed by Lochtefeld 943 and Balakrishnan and Lochtefeld 860. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld 943 and Balakrishnan and Lochtefeld 860 as applied to claim 9 above in view of Wu et al (US 2013/0001591 A1-prior art of record, hereafter Wu 591).
Re claim 16, Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses the method of claim 9.
But, fails to disclose wherein prior to forming the gate stack the method comprises removing the buffer material and forming the gate stack comprises forming the gate stack around the channel material.
However,
Wu 591 discloses in FIGS. 1-14 a method comprising: prior to forming a gate stack (dielectric 1400/metal layer 1402; ¶ [0014]) the method comprises removing a buffer material (500 in FIG. 9; ¶ [0013]) and forming the gate stack (1400/1402) comprises forming the gate stack around a channel material (1000/1300; ¶ [0013]-[0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 to include the prior to forming the gate stack the method comprises removing the buffer material and forming the gate stack comprises forming the gate stack around the channel material of Wu 591 as an alternative to the formation of the facets during growth of the buffer material as disclosed by Lochtefeld 943 and Balakrishnan and Lochtefeld 860.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY et al (US 2014/0084387 A1-prior art of record, hereafter Dewey) in view of Lochtefeld (US 2013/0034943 A1, hereafter Lochtefeld 943) and Balakrishnan et al (US 9,466,690 B1-prior art of record, hereafter Balakrishnan) and Lochtefeld et al (US 2013/0105860 A1, hereafter Lochtefeld 860).
Re claim 17, Dewey discloses in FIG. 6 a system comprising: a computer (1000; ¶ [0012] and [0051]) comprising a processor (1004: ¶ [00511]) coupled to a printed circuit board (1002; ¶ [0051]), the processor (1004) comprising transistor device circuitry (for non-planar III-V FETs; ¶ [0051]).

A.	Dewey fails to disclose the non-planar transistor device comprises a body comprising opposing sidewalls defining a width dimension and a channel material comprising indium, the channel material comprising a profile at a base thereof, the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile, wherein the profile promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body, wherein the center portion of the profile is within a trench in a dielectric layer, the dielectric layer directly on the surface of the circuit substrate, and wherein the channel material is directly on a buffer material, the buffer material having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer, and wherein the circuit substrate has an uppermost surface below the bottommost surface of the dielectric layer.

However,
Lochtefeld 943 discloses in FIG. 4 an apparatus comprising:
a transistor device (FinFET 270; ¶ [0046]) disposed on a surface (upper plane) of a circuit substrate (100; ¶ [0046]), the device (270) comprising a body (110; ¶ [0046]) comprising opposing (left/right) sidewalls (left/right inner vertical planes) defining a width dimension (left-to-right) and a channel material (310; ¶ [0042]) comprising indium (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]), and wherein the channel material (310) is directly on (physically touching) a buffer material (300; ¶ [0042]), and wherein the circuit substrate (100) has an uppermost surface (topmost horizontal plane) below (under vertically) the bottommost surface (lowermost horizontal plane) of a dielectric layer (Si3N4 or SiO2 of 110; ¶ [0046]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the non-planar transistor device of Dewey as disclosed by Lochtefeld 943 in order to isolate and minimize defects of the buffer and channel materials within the device’s dielectric trenches forming strain-relaxed channels (Lochtefeld 943; Abstract and ¶¶ [0004]-[0006]). 

B.	Dewey and Lochtefeld 943 fails to disclose wherein the channel material (310) comprising a profile at a base thereof, the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile, wherein the profile promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls of the body, wherein the center portion of the profile is within a trench in a dielectric layer, the dielectric layer directly on the surface of the circuit substrate; and the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) an apparatus comprising: a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel material of Dewey and Lochtefeld 943 where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, wherein the center portion of the profile is within a trench in a dielectric layer (110) in order to minimize height variations of active fin channel materials from device-to-device across a device wafer (Balakrishnan; col. 1, lines 4-31).
C.	Dewey and Lochtefeld 943 and Balakrishnan fails to disclose the buffer material (300) having a bottom profile with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.

However,
Lochtefeld 860 discloses in FIG. 5B (with references to FIG. 14B) an apparatus comprising: a circuit substrate, the circuit substrate comprising a profile (Si (111) surfaces; ¶¶ [0093] and [0115]), and wherein the profile has a bottommost surface (1412; ¶ [0115]) below a bottommost surface (lowermost horizontal plane) of a dielectric layer (SiN or SiO2 mask 1404; ¶¶ [0015; [0025] and [0112]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dewey and Lochtefeld 943 and Balakrishnan to include the circuit substrate comprising a profile (Si (111) surfaces), and wherein the profile has a bottommost surface below a bottommost surface (lowermost horizontal plane) of a dielectric layer, as disclosed by Lochtefeld 860, resulting in the buffer material (300) having a bottom profile (111 surfaces) with a center portion closer to the surface of the circuit substrate than sidewalls of the bottom profile, wherein the bottom profile (111 surfaces) has a bottommost surface below a bottommost surface of the dielectric layer in order to isolate and minimize defects of the buffer and channel materials, and leading to flexibility in device trench spacing to prevent shorting between adjacent devices (Lochtefeld 860; ¶ [0093]).

Lastly, Dewey and Lochtefeld 943 and Balakrishnan and Lochtefeld 860 do not disclose explicitly the profile (triangular facets of the channel 40A of Balakrishnan applied to the layer 310 of Lochtefeld 943) at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (left/right inner vertical planes of 110).

However, it is known in the art that V- or pyramid shaped layers (e.g. layer 40A of Balakrishnan) form with facets adjacent [111] planes (Lochtefeld 860; ¶¶ [0093] and [0115]), where both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the modified upper and/or lower facets of layers of 300/310 of Lochtefeld 943, and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls.
And, since the structure of Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls would be expected (see MPEP§ 2112.01).

   Re claims 18 and 19, Dewey and Lochtefeld 943 discloses the apparatus of claim 1, wherein the channel material (310) is a Group III to Group V compound material (InAs, InSb, InAlSb, InAlAs, InP, or InGaAs; ¶ [0042]); and wherein the channel material (310) comprises indium-gallium-arsenide (InGaAs; ¶ [0042]).

Re claim 20, Dewey and Lochtefeld 943 and Balakrishnan and Lochtefeld 860 discloses the apparatus of claim 17, wherein the buffer material (300) comprises a facet (as disclosed by Lochtefeld 860) at an interface (boundary) with the channel material (310) that (the facet) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (of 110) as discussed above for claim 17.
Re claim 21, Dewey and Lochtefeld 943 and Balakrishnan and Lochtefeld 860 disclose the apparatus of claim 20, wherein the facet comprises an inverse {111} (upside-down V or pyramid) that promotes atom diffusivity changes in the channel material in a direction away from the sidewalls as discussed above for claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892